EXHIBIT 10.3

SERVICES AGREEMENT

This SERVICES AGREEMENT (as same may be supplemented, modified, amended,
restated or extended from time to time, the “Agreement”), dated as of August 11,
2008 (the “Effective Date”), between QUALITY KING DISTRIBUTORS, INC. (“QK”), a
corporation organized under the laws of the State of New York, and E COM
VENTURES, INC. (“E Com”), a corporation organized under the laws of the State of
Florida (each a “Party” and together, the “Parties”).

W I T N E S S E T H:

WHEREAS, E Com desires for itself and on behalf of certain of E Com’s
wholly-owned subsidiaries (E Com and such subsidiaries being collectively
referred to herein as the “E Com Companies”) to obtain from QK the services set
forth below, and QK is willing to provide such services to E Com, each on the
terms and conditions of this Agreement; and

WHEREAS, QK desires to obtain from E Com certain economic benefits as set forth
below, and E Com is willing to share with QK such economic benefits, each on the
terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, QK and E Com agree as follows:

ARTICLE 1. QK SERVICES

1.01 QK shall provide to the E Com Companies the services set forth on
Appendix A hereto, as may be amended from time to time, including, without
limitation, to provide for additional future services (the “QK Services”). The
term for each QK Service (each, a “Service Term”) shall be determined pursuant
to Article 3 below. The QK Services shall include such reasonably necessary
personnel, material, management expertise, and procurement services to furnish
and deliver to the E Com Companies the QK Services. Any functions,
responsibilities, activities or tasks that are not specifically described in
this Agreement or Appendix A, but are reasonably required for the proper
performance and delivery of the QK Services, and are a necessary part of such QK
Services, shall be deemed to be implied by and included within the scope of the
QK Services to the same extent and in the same manner as if specifically
described in this Agreement.

1.02 QK shall work jointly with the E Com Companies to create a plan for the
provision or delivery of the QK Services. During the Term (as defined
hereinafter), E Com shall (i) comply with any reasonable requests or
instructions provided by QK that are necessary for QK to adequately provide the
QK Services to E Com and (ii) comply with all reasonable standards, policies and
procedures applicable to the QK Services.



--------------------------------------------------------------------------------

ARTICLE 2. SHARED SERVICE

E Com shall, to the extent permitted by UPS, share with QK the economic benefit
of the bulk rate contract (which contract provides certain discounts and other
benefits for the shipping of merchandise and related items) E Com has with UPS
to ship QK’s merchandise and related items (the “Shared Service”). QK agrees
that upon receipt of an invoice from UPS or E Com for the Shared Service, it
will remit to UPS the amount payable by QK to UPS or E Com, as the case may be,
in a timely manner. QK acknowledges and agrees that it does not have any claim
against any E Com Company for UPS’s provision or non-provision of the Shared
Service to QK.

ARTICLE 3. ARTICLE 3. TERM AND TERMINATION

3.01 The Service Term for each of the QK Services and the Shared Service shall
commence on the Effective Date and shall continue with respect to each such
service until such time as either Party notifies the other Party, in writing,
that such QK Service or Shared Service, as the case may be, is no longer being
provided or is no longer being purchased. Such notice shall provide that the
Service Term for such QK Service or Shared Service, as the case may be, shall
terminate no earlier than thirty (30) days after such written notice (or such
earlier date as may be required to comply with any applicable regulatory or
third party contractual requirements). The termination of a QK Service or the
Shared Service, as the case may be, in no way affects the Service Terms of the
remaining QK Services or Shared Service, as applicable, and the Service Terms
for the remaining QK Services or Shared Service, as applicable, shall continue
until terminated in accordance with this Section 3.01.

3.02 The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall terminate on the earlier of (i) the date on which the last of the
QK Services and the Shared Service is being provided or being purchased and
(ii) thirty (30) days after written notice from one Party to the other Party
terminating this Agreement, each in accordance with Section 3.01 above. The
provisions of Articles 4, 6, 7, 8.02, 9, and 10 shall survive termination of
this Agreement.

ARTICLE 4. FEES

4.01 In consideration of QK providing the QK Services to E Com, E Com shall pay
to QK the amounts provided for under Appendix A hereto, unless otherwise agreed
upon in writing by the Parties. All payments for the QK Services are payable
within thirty (30) days from date of invoice. The Parties shall also reimburse
each other for reasonable out-of-pocket costs and expenses incurred in
connection with performing the QK Services or making available the Shared
Service, as the case may be; provided that proper documentation is provided to
the reimbursing Party for such costs and expenses. E Com may withhold payments
for (i) amounts in dispute, but only until such disputes are resolved, and
(ii) amounts for which appropriate documentation is lacking, but only until such
documentation is supplied to E Com. The payments contemplated by this Article 4
and Article 2 above shall fully compensate the respective Party for the QK
Services and the Shared Service, as the case may be, and no further payments
shall be due to either Party for the same.



--------------------------------------------------------------------------------

4.02 QK shall prepare and maintain complete and accurate books of account and
records (including originals or copies of documents that support entries in the
books of account) covering all QK Services and the fees and reimbursements
charged by QK to E Com under this Agreement. E Com’s representatives may, from
time to time during regular business hours on reasonable advance notice, during
the term of this Agreement and for one year thereafter, audit QK’s books of
account and records and examine and copy all documents and materials relating to
the QK Services, including invoices, credits and shipping documents and other
information related to the QK Services. Any such audit commenced within such
one-year period may continue through completion in the ordinary course. QK’s
books of account, records and documents, including computer records, shall be
maintained for at least three years after the fiscal year in which the related
QK Services are billed and, if an audit is pending, through the completion of
any audit commenced in accordance with the preceding two sentences (and
resolution of any dispute with regard to any payments hereunder). If any audit
of QK’s books and records discloses that E Com’s payments were higher than the
amount that should have been paid, all payments required to be made to eliminate
the discrepancy, plus interest thereon at the interest rate payable by E Com
from time to time under its senior revolving credit facility from the date of
overpayment until the date of repayment, shall be made promptly by QK.

ARTICLE 5. FORCE MAJEURE

5.01 Neither Party shall be held liable for any delay or failure in performance
of any part of this Agreement (other than payment obligations hereunder) from
any cause beyond its reasonable control, including, without limitation, acts of
God, acts of civil or military authority, embargoes, epidemics, war, terrorist
acts, riots, insurrections, fires, explosions, earthquakes, nuclear accidents,
floods, strikes, and power blackouts. Upon the occurrence of a condition
described in this Article 5, the Party whose performance is prevented shall give
written notice to the other Party as soon as practicable but in any event within
five (5) days of such occurrence, and the Parties shall promptly confer, in good
faith, to agree upon equitable, reasonable action to minimize the impact on both
Parties of such conditions.

ARTICLE 6. CONFIDENTIALITY

6.01 Each Party acknowledges that in the course of performing its obligations
hereunder, each Party and its agents, representatives and employees may have
access to non-public information, including trade secrets and information
pertaining to the other Party, its business, customers, correspondents,
finances, activities, software, systems, strategies or plans, that are
proprietary or confidential in nature (all the foregoing, collectively,
“Confidential Information”). The receiving Party shall cause its agents,
representatives and employees, and its contractors and subcontractors and their
respective agents, to keep all Confidential Information confidential and none of
them shall use or disclose any Confidential Information other than in the
performance of their obligations under this Agreement. Moreover, the receiving
Party shall reveal Confidential Information only to its agents, representatives
and employees who need to know such Confidential Information in connection with
this Agreement. All electronic or hard copies of the Confidential Information
are the property of the disclosing Party and shall be promptly returned to the
disclosing Party by the receiving Party upon the earlier of request by the
disclosing Party or termination of this Agreement. This provision shall survive
the termination of this Agreement.



--------------------------------------------------------------------------------

ARTICLE 7. LIMITATION OF LIABILITY; INDEMNIFICATION

7.01 Neither QK nor E Com or the E Com Companies shall be liable for, nor will
the measure of damages include, any indirect, incidental, special, or
consequential damages or amounts for loss of income, profits, or savings arising
out of or relating to its performance under this Agreement. In no event shall
the amount of QK’s liability exceed the total amount paid by all of the E Com
Companies to QK pursuant to this Agreement. In no event shall the amount of the
E Com Companies’ liability with respect to any QK Service exceed the amount
determined pursuant to Appendix A for that service.

7.02 Each Party shall indemnify, defend, and hold harmless the other Party, its
successors, assigns, parents, subsidiaries and affiliates, and all their
respective directors, officers, employees, and representatives, from and against
any and all claims, losses, actions, damages, expenses and all other
liabilities, including reasonable attorney’s fees (collectively, “Losses”),
(i) arising from the indemnifying Party’s breach of this Agreement or as a
result of the indemnified Party being sued by a third party with respect to a QK
Service or the Shared Service, as the case may be, provided to the indemnified
Party by the indemnifying Party (except to the extent such Losses result from
the indemnified Party’s gross negligence or willful misconduct), whether direct
or indirect and (ii) for any injury to persons and damage to property caused by
the indemnifying Party or its employees, contractors or subcontractors in
connection with this Agreement.

ARTICLE 8. EMPLOYEES; EQUIPMENT AND FACILITIES

8.01 QK shall have full responsibility to supervise and manage the employees of
QK who perform the QK Services. Such employees shall at all times remain subject
to the direction and control of QK, and E Com shall have no liability for the
welfare, salaries, fringe benefits, legally required employer contributions and
tax obligations of QK’s employees by virtue of the relationships established
under this Agreement.

8.02 No equipment or facility of QK used in performing the QK Services for or
subject to use by E Com shall be deemed to be transferred, assigned, conveyed or
leased by such performance or use, and QK shall continue to have such title,
rights to or interests in such equipment or facility that it enjoyed prior to
entering into this Agreement QK shall continue to maintain, in a manner
consistent with past practice, security, maintenance and legally required
insurance coverage on such equipment or facility.

8.03 QK shall be responsible for ensuring that all QK Services under this
Agreement comply with all applicable laws and regulations.

ARTICLE 9. DISPUTES

9.01 Should there be any dispute with respect to any provision of this
Agreement, the disputing Party shall promptly notify the other Party in writing
of the nature and basis of the dispute, and each Party shall negotiate in good
faith to resolve the dispute. In the event that the Parties are unable to
resolve the dispute, such dispute shall be submitted and settled by arbitration
under the Commercial Arbitration Rules of the American Arbitration Association
(the “AAA”). There shall be three neutral arbitrators, with



--------------------------------------------------------------------------------

each Party selecting one arbitrator and the two Party-nominated arbitrators
selecting the third neutral arbitrator. If a Party fails to nominate an
arbitrator within 30 days following the commencement of the arbitration
proceeding, then the arbitrator nominated by the other Party shall be the sole
arbitrator. The proceedings shall be conducted in New York, New York. Judgment
upon the award may be entered in any court having jurisdiction. The arbitrators
may award legal fees and other costs to the prevailing Party in the arbitration.

ARTICLE 10. MISCELLANEOUS PROVISIONS

10.01 Assignment. Neither Party may assign this Agreement in whole or in part
without the written consent of the other Party (which consent shall not be
unreasonably withheld or delayed), except this Agreement may be assigned to an
affiliate of such Party. This Agreement shall be binding on the Parties and
their respective successors and permitted assigns.

10.02 Notices. Except as otherwise specified in this Agreement, all notices,
requests, approvals, consents and other communications required or permitted
under this Agreement shall be in writing and shall be deemed given (i) the third
day after being sent by registered or certified mail, postage pre-paid, (ii) the
next business day after being sent by a nationally recognized overnight delivery
service for next day delivery, (iii) the day received when delivered by hand or
(iv) the next business day after being sent by facsimile transmission, in each
case to the applicable address set forth below.

 

If to Quality King Distributors, Inc.:      

35 Sawgrass Drive, Suite 1

Bellport, New York 11713

Attention: Alfred R. Paliani, Esq.

Fax Number: (631) 439-2262

If to E Com Ventures, Inc.:      

35 Sawgrass Drive, Suite 2

Bellport, New York 11713

Attention: Michael Katz

Fax Number: (631) 866-4231

Either Party may change its address or facsimile number for notification
purposes by giving the other Party notice of the new address or facsimile and
the date upon which it will become effective in accordance with the provisions
of this Section 10.02.

10.03 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one single agreement
between the Parties. Counterparts of the signature pages of this Agreement that
are manually signed and delivered by electronic or facsimile transmission shall
be deemed to constitute signed original counterparts hereof and shall bind the
Parties signing and delivering in such manner.

10.04 Relationship. The Parties intend to create an independent contractor
relationship and nothing contained in this Agreement shall be construed to make
either QK or any of the E Com Companies partners, joint venturers, principals,
agents, or employees of the other. Without limiting the foregoing, the terms of
this Agreement are not intended to cause QK or any of the E Com Companies to



--------------------------------------------------------------------------------

become joint employers for any purpose. Each of the Parties agrees that the
provisions of this Agreement as a whole are not intended to, and do not,
constitute control of the other Party or its subsidiaries or provide it with the
ability to control such other Party or its subsidiaries, and each Party hereto
expressly disclaims any right or power under this Agreement to exercise any
power whatsoever over the management or policies of the other Party or its
subsidiaries. Nothing in this Agreement shall oblige either Party hereto to act
in breach of the requirements of any law applicable to it.

10.05 Severability. If any provision of this Agreement (other than a term or
provision relating to any payment obligation) shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

10.06 Waiver. No delay or omission by either Party to exercise any right or
power it has under this Agreement shall impair or be construed as a waiver of
such right or power. A waiver by any Party of any breach or covenant shall not
be construed to be a waiver of any succeeding breach or any other covenant. All
waivers or discharges must be in writing and signed by the Party waiving its
rights.

10.07 Entire Agreement. This Agreement and Appendix A attached hereto, which is
hereby incorporated by reference into this Agreement, represent the entire
agreement between the Parties with respect to its subject matter, and supersedes
in its entirety all other or prior agreements, whether oral or written, with
respect thereto.

10.08 Amendments. No amendment to or change of any provision of this Agreement
shall be valid unless in writing and signed by an authorized representative of
each Party.

10.09 Headings. The section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the Parties and shall
not in any way affect the meaning or interpretation of this Agreement.

10.10 Governing Law. This Agreement and the rights and obligations of the
Parties shall be construed in accordance with and be governed by the laws of the
State of New York, without giving effect to the principles thereof relating to
the conflicts of law, and any actions or claims with respect thereto shall be
commenced exclusively in the state courts of the State of New York or in the
United States District Court for the Eastern District of New York, and each of
the Partners irrevocably submits to the exclusive jurisdiction of each such
court in any proceeding and waives any objection it may now or hereafter have to
venue or to convenience of forum. EACH OF THE PARTIES WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, QK and E Com have each caused this Agreement to be signed
and delivered by its duly authorized representative.

 

QUALITY KING DISTRIBUTORS, INC.:

By:

 

/s/    Mike Anderson

Name:

  Mike Anderson

Title:

  Treasurer and Assistant Secretary

E COM VENTURES INC.:

By:

 

/s/    Michael W. Katz

Name:

  Michael W. Katz

Title:

  President and CEO



--------------------------------------------------------------------------------

Appendix A

QK Services

 

QK Services

  

Description of QK Services

  

Fees

Legal Services    Use of QK’s in-house counsel, Alfred R. Paliani, and its
paralegal(s).    Fees shall be billed at the hourly rate of in-house counsel,
which is currently $275 and includes the services of in-house paralegal(s),
which the Parties shall adjust from time to time to give effect to the cost to
QK of such services Payroll and Human Resources Services    Use of QK’s benefits
and related human resource services for employees of the E Com Companies for
which applicable services are provided.   

Fees shall be charged on the following basis:

 

(i) pass-through of actual, per-employee costs for the benefits received by the
respective employees plus

 

(ii) E Com’s proportionate share (based on the relative number of employees of
QK and its affiliates and of the E Com Companies for which applicable services
are provided) of (a) the cost to QK for plan-wide third party costs and (b)
allocated overhead, plus

 

(iii) with respect to both (i) and (ii), an administrative fee of two percent
(2%) of such amounts; provided, however, that such administrative fee shall not
apply to amounts advanced to or on behalf of employees such as wages,
withholding taxes, amounts payable to insurers and benefit plan administrators,
and the like (except to reimburse outside services providers, insurers and
administrators for service charges and fees).